Case 2:18-cv-08539-AB-MRW Document 64 Filed 03/10/20 Page 1 of 14 Page ID #:534



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10   THE HERBAL CHEF, LLC, a                   Case No. 2:18-cv-8539-AB-MRW
     California limited liability company,
11
                                Plaintiff,     ORDER GRANTING DEFENDANTS’
12                                             MOTION FOR SUMMARY
                                               JUDGMENT [52]
13   v.
14
     AFG DISTRIBUTION, INC., a North
15   Carolina Corporation; JAMES
16   MAGURA, an individual,
17                              Defendants.
18
19
20         On December 27, 2019, defendants AFG Distribution, Inc. and James Magura

21   (collectively, “Defendants”) filed a motion for summary judgment (“Motion” or

22   “Mot.”) against plaintiff The Herbal Chef, LLC (“Plaintiff” or “The Herbal Chef”).

23   Dkt. No. 52.

24         Plaintiff filed an opposition (“Opposition” or “Opp.”) on January 10, 2020. Dkt.

25   No. 58. Defendants filed a reply (“Reply”) on January 17, 2020. Dkt No. 60.

26         The Court held oral arguments on March 6, 2020 and took the matter under

27   submission. Dkt. No. 63.

28         For the following reasons, the Court GRANTS the Motion.
                                              1.
Case 2:18-cv-08539-AB-MRW Document 64 Filed 03/10/20 Page 2 of 14 Page ID #:535



1        I.      BACKGROUND1
2             Chris Sayegh is a chef who is the founder and owner of “The Herbal Chef,” a
3    California limited liability company providing culinary services since 2014. SGD 3;
4    SSF 3. 2 The Herbal Chef primarily provides private dining and catering services
5    incorporating cannabis and other herbs. SGD 3; SSF 3. The Herbal Chef also promotes
6    education and awareness regarding cannabis and consults other food and beverage
7    companies regarding same. SGD 3. The Herbal Chef has been featured in national
8    publications and conferences. SGD 3.
9             Defendant AFG Distribution, Inc. is a North Carolina corporation that promotes
10   and sells some of its cooking products under the moniker “Herbal Chef.” See Defs.’
11   Trademark Registration, Dkt. No. 52-6, Ex. 5. Defendants filed a trademark application
12   for “Herbal Chef” on October 22, 2014 that was later abandoned. SSF 7. On February
13   10, 2016, Defendants filed another trademark application for “Herbal Chef” and a
14   trademark was issued by the United States Patent and Trademark Office (“USPTO”) on
15   September 20, 2016. SSF 9. Defendants’ trademark pertains to the following classes:
16   (1) International Class 21—"Baking dishes; Pot holders; Trivets,” and (2) International
17   Class 7—“Electric food processors.” See Defs.’ Trademark Registration, Dkt. No. 52-
18   6, Ex. 5.
19            On October 6, 2017, Plaintiff filed a trademark application with the USPTO for
20   the mark THE HERBAL CHEF. See Pl.’s Trademark Application, Dkt. No. 52-6, Ex.
21   9. The application is for International Class 043—“meal preparation, catering services,
22   private dining.” Id. Plaintiff first used the mark THE HERBAL CHEF in commerce
23   in August 2015. SSF 1.
24            On May 15, 2018, the USPTO denied Plaintiff’s application. See May 15, 2018
25
26   1
       The Court’s factual recitation construes conflicting evidence in Plaintiff’s favor and
27   does not represent the Court’s view of the weight or credibility of the evidence.
     2
       “SGD” refers to Plaintiff’s Statement of Genuine Disputes of Material Fact. Dkt. No.
28   59. “SSF” refers to Defendants’ Statement of Uncontroverted Facts. Dkt. No. 53.
                                               2.
Case 2:18-cv-08539-AB-MRW Document 64 Filed 03/10/20 Page 3 of 14 Page ID #:536



1    USPTO Office Action, Dkt. No. 52-4. In its denial, the USPTO wrote, “Registration is
2    refused because the applied-for-mark merely describes a feature, characteristic,
3    function, quality, ingredient, purpose or use of applicant’s services.” Id. at p. 4.
4          On December 4, 2018, the USPTO wrote in conjunction with a subsequent denial
5    of the same application:
6          Applicant argues that the applied-for mark is not merely descriptive in light
7          of the description of services because applicant’s services do not relate to
           cooking with herbs. This argument is not persuasive because “herb” is a
8          slang term for marijuana… and applicants educational and entertainment
9          services related to cooking infused with marijuana. Moreover, applicant
           describes the services as a “herbal experience” and applicant as a “cannabis
10         cooking chef…” Thus, consumers encountering applicant’s mark in the
11         context of the services “providing educational and entertainment services
           related to cooking, namely, speaking engagements covering recipe
12         development, baking, food preparation, catering, consultation in the field
13         of special event planning for dining, catering and cooking purposes as it
           relates to infused cooking” will immediately understand that applicant’s
14
           services are provided by a “chef” who specializes in cooking with infused
15         marijuana.
16
     See Dec. 4, 2018 USPTO Office Action, Dkt. 52-6, Ex. 7.
17
           Plaintiff claims that Defendants first infringed on the mark THE HERBAL CHEF
18
     in January 2016 when Defendants distributed a nationwide catalogue depicting cooking
19
     products under the “Herbal Chef” brand. SSF 6. Defendants’ first sale of products
20
     under the “Herbal Chef” brand likewise occurred in January 2016. SSF 6.
21
           Plaintiff alleges that Defendants’ sale and marketing of “Herbal Chef” products
22
     constitutes trademark infringement and asserts the following causes of action: (1)
23
     violation of Lanham Act, 15 U.S.C. §1125(a); (2) violation of California unfair
24
     competition law, Cal. Bus. & Prof. Code §17200; (3) trademark infringement; and (4)
25
     unfair competition. Compl. ¶¶ 23-45, Dkt. No. 1.
26
27
28
                                                3.
Case 2:18-cv-08539-AB-MRW Document 64 Filed 03/10/20 Page 4 of 14 Page ID #:537



1
2       II.      SUMMARY JUDGMENT LEGAL STANDARD
3             A motion for summary judgment must be granted when “the pleadings, the
4    discovery and disclosure materials on file, and any affidavits show that there is no
5    genuine issue as to any material fact and that the movant is entitled to judgment as a
6    matter of law.” Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
7    247-48 (1986). The moving party bears the initial burden of identifying the elements
8    of the claim or defense and evidence that it believes demonstrates the absence of an
9    issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
10            Where the nonmoving party will have the burden of proof at trial, the movant can
11   prevail merely by pointing out that there is an absence of evidence to support the
12   nonmoving party’s case. Id. The nonmoving party then “must set forth specific facts
13   showing that there is a genuine issue for trial.” Anderson, 477 U.S. at 248.
14            “Where the record taken as a whole could not lead a rational trier of fact to find
15   for the nonmoving party, there is no ‘genuine issue for trial.’” Matsushita Elec. Indus.
16   Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The Court must draw all
17   reasonable inferences in the nonmoving party’s favor. In re Oracle Corp. Sec. Litig.,
18   627 F.3d 376, 387 (9th Cir. 2010) (citing Anderson, 477 U.S. at 255).
19            Nevertheless, inferences are not drawn out of thin air, and it is the nonmoving
20   party’s obligation to produce a factual predicate from which the inference may be
21   drawn. Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985),
22   aff’d, 810 F.2d 898 (9th Cir. 1987). “[M]ere disagreement or the bald assertion that a
23   genuine issue of material fact exists” does not preclude summary judgment. Harper v.
24   Wallingford, 877 F.2d 728, 731 (9th Cir. 1989).
25
26
27
28
                                                 4.
Case 2:18-cv-08539-AB-MRW Document 64 Filed 03/10/20 Page 5 of 14 Page ID #:538



1
2       III.   DISCUSSION
3          As an initial matter, the parties agree that each of Plaintiff’s causes of action
4    hinge on Plaintiff’s ownership of a protectable trademark and are therefore subject to
5    the same analysis for purposes of adjudicating the Motion. Compl. ¶¶ 23-45; Mot. at
6    pp. 12-19; Opp. at pp. 9-16; 15 U.S.C. § 1114(1); Lahoti v. VeriCheck, Inc., 586 F.3d
7    1190, 1197 (9th Cir. 2009) (to state a claim under 15 U.S.C. § 1114(1), plaintiff must
8    prove ownership of a valid mark); 15 U.S.C. § 1125(a); Int'l Order of Job's Daughters
9    v. Lindeburg & Co., 633 F.2d 912, 917 (9th Cir. 1980) (test for claims under 15 U.S.C.
10   §§ 1114 and 1125(a) are the same); Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135,
11   1153 (9th Cir. 2002) (dismissing claims under California's UCL as “substantially
12   congruent” to claims under the Lanham Act) (internal quotation marks and citations
13   omitted); see also Filipino Yellow Pages, Inc., v. Asian Journal Publ’ns, Inc.,198 F.3d
14   1143, 1145 (9th Cir. 1999) (analyzing federal trademark infringement and unfair
15   competition claims and related state law trademark claims together based on single
16   question of genericness); Glow Indus., Inc. v. Lopez, 252 F.Supp.2d 962, 975 n. 90
17   (C.D. Cal. 2002) (standard under Lanham Act for trademark infringement and unfair
18   competition is the same, and actions under California's UCL for state claims for
19   trademark infringement and unfair competition are “substantially similar to”
20   comparable federal claims).
21         Defendants argue they are entitled to summary judgment because the mark THE
22   HERBAL CHEF is generic and, thus, not entitled to trademark protection. Mot. at pp.
23   12-15. Defendants alternatively argue that, even if the mark is descriptive, it is not
24   protectible because Plaintiff cites no evidence of secondary meaning. Id. at pp. 16-19.
25         Plaintiff responds that the mark THE HERBAL CHEF is neither generic nor
26   descriptive but, rather, persuasive and, thus, automatically entitled to trademark
27   protection. Opp. at pp. 9-16.
28         The Court addresses each issue in turn.
                                              5.
Case 2:18-cv-08539-AB-MRW Document 64 Filed 03/10/20 Page 6 of 14 Page ID #:539



1          A. The Ninth Circuit’s test for trademark distinctiveness
2          “To be valid and protectable, a mark must be ‘distinctive.’” Zobmondo Entm't,
3    LLC v. Falls Media, LLC, 602 F.3d 1108, 1113 (9th Cir. 2010). Distinctiveness
4    measures “the primary significance of the mark to the purchasing public.” Quiksilver,
5    Inc. v. Kymsta Corp., 466 F.3d 749, 760 (9th Cir. 2006) (quotation marks omitted).
6          Trademarks are generally classified in one of five categories of increasing
7    distinctiveness: (1) generic, (2) descriptive, (3) suggestive, (4) arbitrary, or (5) fanciful.
8    Zobmondo Entm't, LLC, 602 F.3d at 1113. Marks that are suggestive identify a
9    product’s source and are entitled to automatic protection.             Yellow Cab Co. of
10   Sacramento v. Yellow Cab of Elk Grove, Inc., 419 F.3d 925, 927 (9th Cir. 2005).
11   “[D]escriptive marks, which describe the qualities or characteristics of a product, may
12   be registered only if the holder of the mark shows that the mark has acquired
13   distinctiveness through secondary meaning.” KP Permanent Make–Up, Inc. v. Lasting
14   Impression I, Inc., 408 F.3d 596, 602 (9th Cir. 2005).
15         “Generic marks lack any distinctive quality, and therefore are not entitled to
16   trademark protection.”      Yellow Cab Co. of Sacramento, 419 F.3d at 928 (citing
17   Interstellar Starship Servs., Ltd. v. Epix, Inc., 304 F.3d 936, 943 n. 6 (9th Cir. 2002)).
18   A term is not generic if the “significance of the term in the minds of the consuming
19   public is not the product but the producer.” Anti–Monopoly, Inc. v. Gen. Mills Fun
20   Grp., 611 F.2d 296, 302 (9th Cir. 1979).
21         Here, both parties analyze the distinctiveness of the mark THE HERBAL CHEF
22   using the Ninth Circuit’s “who-are-you/what-are-you” test.          Filipino Yellow Pages,
23   Inc., 198 F.3d at 1147. Under this test, “[a] mark answers the buyer's questions ‘Who
24   are you?’ ‘Where do you come from?’ ‘Who vouches for you?’ But the [generic] name
25   of the product answers the question ‘What are you.’” Id. (quoting Official Airline
26   Guides, Inc. v. Goss, 6 F.3d 1385, 1391 (9th Cir. 1993)).
27         It is undisputed that Plaintiff owns no registered trademark. SSF 2. Thus, “the
28   presumption of validity does not apply” and Plaintiff must satisfy “its burden of proof
                                             6.
Case 2:18-cv-08539-AB-MRW Document 64 Filed 03/10/20 Page 7 of 14 Page ID #:540



1    of establishing a valid mark…” Yellow Cab Co. of Sacramento, 419 F.3d at 927.
2          B. The mark THE HERBAL CHEF is, at most, descriptive.
3          Defendants contend that the mark THE HERBAL CHEF is generic and, thus, not
4    entitled to protection. Mot. at pp. 12-16; see also, e.g., Zobmondo Entm't, LLC, 602
5    F.3d at 1113 (“Generic marks are not eligible for trademark protection.”) (citations
6    omitted); Surgicenters of Am., Inc., v. Med. Dental Surgeris, Co., 601 F.2d 1011, 1012
7    (9th Cir. 1979) (generic marks “cannot become a trademark under any circumstances”).
8          In support, Defendants note that the USPTO rejected Plaintiff’s trademark
9    application twice, determining that the mark THE HERBAL CHEF “merely describes
10   a feature, characteristic, function, quality, ingredient, purpose or use of applicant’s
11   services.” See May 15, 2018 USPTO Office Action, Dkt. No. 52-4 at 4. Defendants
12   further analyze the dictionary definitions of “herbal” and “chef” to show they are
13   generic terms devoid of distinctiveness, even when combined. See Mot. at 15 (noting
14   definition of “herbal” is “connected with herbs, or made from herbs” and that third
15   dictionary definition of “herb” is “marijuana”).
16         Finally, Defendants point to the testimony of Plaintiff’s founder, Christopher
17   Sayegh, in which he characterizes himself, in part, as a “chef that cooks with herbs” and
18   “the [original] Herbal Chef.” Id. at p. 15 (citing Sayegh Dep. 3 at 22:21-26:15).
19   Defendants argue that Mr. Sanyegh’s admission that he “is a chef that cooks with herbs”
20   means that the mark THE HERBAL CHEF is generic because it answers the question
21   “what are you?” Mot. at p. 15; Reply at p. 4.
22         To establish the validity of its unregistered mark, Plaintiff cites Mr. Sayegh’s
23   declaration, which states that Plaintiff educates, consults, and advocates in the cannabis
24   industry and has “become a pioneer in the educational space of cooking, cannabis, and
25   the combination of both.” See Sayegh Decl., ¶¶ 2, 4-6, Dkt. No. 58-5. Mr. Sayegh
26
27   3
       “Sayegh Dep.” refers to the partial transcript for the deposition of Christopher Sayegh
28   located at Dkt. No. 58-3.
                                                7.
Case 2:18-cv-08539-AB-MRW Document 64 Filed 03/10/20 Page 8 of 14 Page ID #:541



1    further states that his company “is very popular” and that customers attending its events
2    “may learn about a wide variety of topics which may include: food preparation or
3    presentation, cannabis, infusion, plant medicine, extraction.” Id. ¶¶ 7, 11. Plaintiff’s
4    Opposition further, (1) cites Mr. Sayegh’s testimony that his company’s mission is to
5    educate customers regarding cannabis, (2) spends several pages vaguely detailing those
6    educational efforts, and (3) concludes without citation that “factual issues remain as to
7    whether THE HERBAL CHEF is generic, descriptive, or suggestive.” Opp. at pp. 2-
8    5.
9          Plaintiff then argues that controlling precedent precludes summary judgment due
10   to Defendants’ purported failure to marshal evidence establishing genericness.
11   Opposition at pp. 12-13 (citing Filipino Yellow Pages, Inc., 198 F.3d at 1147). But
12   Plaintiff ignores that “the mark at issue in” Filipino Yellow Pages, Inc. was “not
13   registered” and thus, the plaintiff in that case was required to “prove that ‘Filipino
14   Yellow Pages’ is not generic” to avoid judgment as a matter of law. 198 F.3d at 1151
15   (emphasis in original).
16         Due to this critical distinction, the Ninth Circuit noted that “[i]t does not appear
17   that [plaintiff] has offered evidence of nongenericness sufficient to rebut even the fairly
18   modest evidence of genericness offered by [defendant],” and determined that “it would
19   seem that under the ‘who-are-you/what-are-you’ test, the term ‘Filipino Yellow Pages’
20   is generic.” Id. The Ninth Circuit continued, “[e]ven assuming that [defendant’s] other
21   evidence of genericness would be insufficient to sustain a genericness finding by itself,
22   it certainly suggests that ‘Filipino Yellow Pages,’ if descriptive, would be the feeblest
23   of descriptive marks… Such a weak descriptive mark could be a valid trademark only
24   with a strong showing of strong secondary meaning.” Id. (internal citations omitted).
25         Plaintiff here offers far less to establish nongenericness than the plaintiff in
26   Filipino Yellow Pages, Inc., despite bearing the same burden due to the USPTO’s denial
27   of both marks. Plaintiff provides no deposition testimony aside from Mr. Sayegh’s and
28   no expert evidence. See generally id. Plaintiff does not address the USPTO’s rejection
                                              8.
Case 2:18-cv-08539-AB-MRW Document 64 Filed 03/10/20 Page 9 of 14 Page ID #:542



1    of its trademark application or cite authority supporting that its founder’s conclusory
2    testimony concerning the mission and success of The Herbal Chef is in any way relevant
3    to the distinctiveness of the mark THE HERBAL CHEF. Id. While Plaintiff is correct
4    that Filipino Yellow Pages Inc. stressed that the Ninth Circuit places “significant but
5    not controlling weight on the dictionary definitions” in assessing a mark’s
6    distinctiveness, it fails to persuasively challenge the dictionary definitions analyzed by
7    Defendants in their Motion and the USPTO in denying Plaintiff’s trademark
8    application. 198 F.3d at 1148; see also Dec. 4, 2018 USPTO Office Action, Dkt. 52-6,
9    Ex. 7 (employing dictionary definitions to convey mere descriptive nature of the mark
10   THE HERBAL CHEF).
11         As permitted by the Ninth Circuit and in the absence of any countervailing
12   evidence set forth by Plaintiff, this Court finds the USPTO’s classification decision
13   persuasive and likewise concludes that the mark THE HERBAL CHEF “merely
14   describes a feature, characteristic, function, quality, ingredient, purpose or use of
15   applicant’s services.” Id.; see also Lahoti, 586 F.3d at 1199 (in analyzing whether a
16   mark is descriptive or suggestive, noting that “[d]eference to the PTO's classification
17   decision is sensible because the PTO has special expertise that we lack on this fact-
18   intensive issue.”) (citations omitted). Namely, the mark THE HERBAL CHEF denotes
19   that Plaintiff primarily provides customers with a chef “who specializes in cooking with
20   infused marijuana.” Dec. 4, 2018 USPTO Office Action, Dkt. 52-6, Ex. 7.
21         For these same reasons, the fact that Defendants hold a registered trademark for
22   “Herbal Chef” does not bear on the Court’s distinctiveness analysis. Defendants offer
23   goods in distinct classes—Baking dishes; Pot holders; Trivets; Electric food
24   processors—whereas Plaintiff’s application pertains to the “meal preparation, catering
25   services, private dining” class. Compare Defs.’ Trademark Registration, Dkt. No. 52-
26   6, Ex. 5 with Pl.’s Trademark Application, Dkt. No. 52-6, Ex. 9. Again, as the USPTO
27   explained, Plaintiff’s “educational and entertainment services relate[] to cooking
28   infused with marijuana” and, thus, the mark THE HERBAL CHEF is “merely
                                          9.
Case 2:18-cv-08539-AB-MRW Document 64 Filed 03/10/20 Page 10 of 14 Page ID #:543



 1   descriptive” of Plaintiff’s services. See Dec. 4, 2018 USPTO Office Action, Dkt. 52-6,
 2   Ex. 7. No such logic applies to Defendants’ goods sold under the “Herbal Chef” brand.
 3   In other words, successful registration of Defendants’ “Herbal Chef” mark does not
 4   support that Plaintiff’s THE HERBAL CHEF mark is distinctive because Defendants
 5   sell products that bear no resemblance to the cannabis-related services offered by
 6   plaintiff—Plaintiff and Defendants do not produce “similar products” or “similar
 7   services” such that a presumption of validity may apply. Lahoti, 586 F.3d at 1197
 8   (“[N]early identical marks used for similar products may be viewed in a common light
 9   when the PTO has found one of them to be suggestive.”) (citations omitted) (emphasis
10   added).
11         In sum, Plaintiff has offered no justification to depart from the USPTO’s
12   reasoning in rejecting Plaintiff’s trademark application due to the mark THE HERBAL
13   CHEF’S lack of distinctiveness. Because the Court concludes below that Plaintiff has
14   failed to show secondary meaning, it need not determine whether Plaintiff’s mark is
15   generic or descriptive:
16         The difference between a generic mark and the weakest of descriptive
           marks may be almost imperceptible. In this case, we do not need to
17
           determine whether “Filipino Yellow Pages” is a generic or very weak
18         descriptive term. For the reasons discussed infra, [plaintiff’s] failure to
           show secondary meaning renders the term unprotectible in either case.
19
     Filipino Yellow Pages, Inc., 198 F.3d at 1151 n.5
20
           The Court therefore determines that the mark THE HERBAL CHEF is, at most,
21
     descriptive and turns to whether Plaintiff has shown secondary meaning.4
22
           C. Plaintiff has set forth insufficient evidence of secondary meaning.
23
           “[A]n unregistered mark may be protected only if it is either inherently distinctive
24
     or if it has acquired ‘secondary meaning.’” See, e.g., West Coast Corvettes, Inc. v. MV
25
     Mktg., Inc., No. SACV-12-00269-DOC-(RNBx), 2012 WL 12882014, at *6 (C.D. Cal.
26
27   4
       By concluding that Plaintiff’s claimed mark is generic or descriptive, the Court rejects
28   that the mark is suggestive.
                                              10.
Case 2:18-cv-08539-AB-MRW Document 64 Filed 03/10/20 Page 11 of 14 Page ID #:544



 1   Dec. 13, 2012)) (quoting Lahoti, 586 F.3d at 1197). To determine whether a descriptive
 2   mark has acquired secondary meaning, courts consider: “‘(1) whether actual purchasers
 3   of the product bearing the claimed trademark associate the trademark with the producer,
 4   (2) the degree and manner of advertising under the claimed trademark, (3) the length
 5   and manner of use of the claimed trademark, and (4) whether use of the claimed
 6   trademark has been exclusive.’” Yellow Cab Co. of Sacramento, 419 F.3d at 930
 7   (quoting Levi Strauss & Co. v. Blue Bell, Inc., 778 F.2d 1352, 1358 (9th Cir. 1985) (en
 8   banc)). “The test of secondary meaning is the effectiveness of the effort to create it,
 9   and the chief inquiry is directed towards the consumer's attitude about the mark in
10   question: does it denote to him a single thing coming from a single source?” Carter–
11   Wallace, Inc. v. Procter & Gamble Co., 434 F.2d 794, 802 (9th Cir. 1970) (internal
12   quotation marks omitted). A plaintiff’s exclusive use of a mark for a sufficient period
13   may constitute sufficient evidence of secondary meaning to survive summary judgment.
14   California Scents v. Surco Prod., Inc., 28 F. App'x 659, 663 (9th Cir. 2002) (“Five years
15   of exclusive use is prima facie evidence of secondary meaning, and California Scents
16   has raised a genuine issue of material fact as to the exclusivity of its use of this trade
17   dress.”) (citations omitted).
18         As Defendants note, Plaintiff has proffered neither expert evidence nor survey
19   data, and has even refused to produce all sales data on inexplicable grounds of
20   “relevancy.” SSF 4-5, 8; SGD 4 (Plaintiff’s counsel stating that “simply because
21   Plaintiff did not disclose [any sales data] for lack of relevancy does not mean it does
22   not exist”). Aside from cursory mention in Plaintiff’s recitation of legal standards,
23   Plaintiff does not address the dispositive issue of secondary meaning in its Opposition
24   and offers no material facts suggesting the existence of any such secondary meaning.
25   See generally SGD; Opp.
26         Moreover, Plaintiff claims that Defendants first infringed on Plaintiff’s mark in
27   January 2016 and it is undisputed that Plaintiff first used the mark in commerce in
28   August 2015. SSF 1, 6. Hence, Plaintiff had exclusive use of the mark for five months
                                            11.
Case 2:18-cv-08539-AB-MRW Document 64 Filed 03/10/20 Page 12 of 14 Page ID #:545



 1   at most, from August 2015 to January 2016, a fact that was conceded by Plaintiff’s
 2   counsel at oral arguments. This period is insufficient evidence, on its own, to survive
 3   summary judgment given the corresponding lack of evidence to suggest extensive
 4   advertising and promotion. Spark Indus., LLC v. Kretek Int'l, Inc., No. CV 14-5726-
 5   GW ASX, 2014 WL 4365736, at *12 (C.D. Cal. Aug. 28, 2014) (noting that “two years
 6   of exclusive use is on the low end of the spectrum” in finding insufficient evidence of
 7   secondary meaning) (citing Cont'l Lab. Products, Inc. v. Medax Int'l, Inc., 114
 8   F.Supp.2d 992, 1004–05 (S.D. Cal. 2000) (finding that four years of exclusive use did
 9   not support secondary meaning and collecting cases finding the same despite use for 9,
10   10, and 15 years)).
11         Plaintiff’s counsel does attach as Exhibit 1 to his declaration what he
12   characterizes as “excerpts of Plaintiff’s Documents Production” which appear to consist
13   of social media posts authored by Mr. Sayegh concerning events he attended or hosted.
14   Dkt. No 58-2. At the hearing, Plaintiff’s counsel cited this evidence as creating a
15   genuine factual dispute concerning the mark THE HERBAL CHEF’s secondary
16   meaning. But even if the Court accepted that sundry social media posts submitted
17   largely without explanation with a summary judgment motion constitutes evidence of
18   secondary meaning, Plaintiff’s counsel also conceded at the hearing that each of these
19   posts depicts events well after Plaintiff’s four-month period of exclusive use. While
20   counsel also orally argued that The Herbal Chef’s fame as allegedly evidenced in these
21   posts must stem from events during the period of exclusive use, Plaintiff provides the
22   Court with no evidence of such events and its counsel could cite no such evidence at
23   the hearing. The Court therefore rejects Plaintiff’s proposed inference and can decipher
24   no competent evidence of secondary meaning arising from the social media posts.
25   Walker & Zanger, Inc. v. Paragon Indus., Inc., 549 F. Supp. 2d 1168, 1181 (N.D. Cal.
26   2007) (“But secondary meaning cannot emerge in a vacuum, and the undisputed
27   evidence detailed earlier confirms that plaintiff undertook little effort to create
28   secondary meaning during this period of exclusive use.”)
                                            12.
Case 2:18-cv-08539-AB-MRW Document 64 Filed 03/10/20 Page 13 of 14 Page ID #:546



 1         Moreover, to the extent Plaintiff intends to rely on Mr. Sayegh’s deposition and
 2   declaration to support secondary meaning, the Court finds those evidentiary bases
 3   unpersuasive. Marketquest Grp., Inc. v. BIC Corp., 316 F. Supp. 3d 1234, 1261–63
 4   (S.D. Cal. 2018) (“At the summary judgment stage, declarations from associates of a
 5   company or its president are minimally persuasive in showing that consumers generally
 6   have formed a similar mental impression regarding the company's mark.”) (citing Japan
 7   Telecom, Inc. v. Japan Telecom Am., Inc., 287 F.3d 866, 874 (9th Cir. 2002)). Indeed,
 8   the Ninth Circuit has reasoned that “evidence of secondary meaning offered… in the
 9   declaration of [plaintiff’s] founder and president” does not create a genuine issue for
10   trial, particularly where, as here, that testimony is “vague, uncorroborated, [and] clearly
11   self-interested.” Filipino Yellow Pages, Inc., 198 F.3d at 1152. Summary judgement
12   for lack of secondary meaning evidence is even more warranted here because Mr.
13   Sayegh is the owner of the claimed mark, in addition to the president and founder of
14   The Herbal Chef. Id. (noting that application of Ninth Circuit standard that discounts
15   president’s declaration “would apply a fortiori to testimony by the holder of the claimed
16   trademark himself”) (emphasis in original).
17         Hence, summary judgment is warranted even if the mark THE HERBAL CHEF
18   is descriptive rather than generic, as Plaintiff cites no competent evidence supporting
19   that its claimed mark has achieved secondary meaning.
20      IV.    CONCLUSION
21         For the foregoing reasons, the Court GRANTS Defendants’ Motion.
22   Defendants are ORDERED to file a Proposed Judgment within five days of the
23   issuance of this Order.
24         The Pretrial Conference and Jury Trial dates are vacated.
25   IT IS SO ORDERED.
26   Dated: March 10, 2020            _______________________________________
27                                    HONORABLE ANDRÉ BIROTTE JR.
                                      UNITED STATES DISTRICT COURT JUDGE
28
                                               13.
Case 2:18-cv-08539-AB-MRW Document 64 Filed 03/10/20 Page 14 of 14 Page ID #:547



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         14.
